Citation Nr: 1132418	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to pneumonia or service-connected chronic bronchitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic bronchitis.

3.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of entitlement to service connection for pneumonia and obstructive sleep apnea, and granted service connection for chronic bronchitis and assigned a 10 percent disability evaluation.

The Veteran and his wife testified at a hearing held at the RO before a Decision Review Officer in April 2009, a transcript of which has been associated with the Veteran's claims file.

In February 2011, the Veteran and his wife presented testimony in a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

As will be discussed below, the Veteran does not actually contend that he currently has pneumonia.  Rather, he appears to be requesting service connection for current residuals of in-service pneumonia.  The Board has thus recharacterized the issue of entitlement to service connection for pneumonia as listed on Page 1 of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran receives treatment for the disabilities at issue from S&W, a private clinic.  The Veteran was notified at his February 2011 Board hearing that the most recent evidence of record from this facility was from June 2008.  He testified that he has received treatment from S&W more recently than June 2008.  He was notified that he could obtain and submit these records on his own or that the Board could remand his claims and assist the Veteran in obtaining these records.  An April 2011 statement from the Veteran indicates that he had no supporting documents to submit.  Therefore, the Board finds it necessary to remand the claims on appeal in order to assist the Veteran in obtaining these private medical records.  On remand, the Veteran should be requested to obtain those records.  38 C.F.R. § 3.159(c) (2010).  The Veteran should be asked to complete appropriate authorizations if he desires VA to attempt to obtain the information on his behalf.

In addition, all VA medical records from March 2007 to the present must be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the Veteran was last afforded a VA examination for his service-connected chronic bronchitis in April/May 2009.  At his February 2011 hearing, the Veteran testified that his symptoms have worsened since he was last evaluated.  Specifically, the Veteran testified that his breathing has declined since 2009 and that his activities are becoming increasingly limited.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of his service-connected chronic bronchitis.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the pneumonia claim, the Board notes that, while the Veteran did testify at his Board hearing that his service-connected bronchitis is the main residual of his pneumonia, he has also suggested that he has scarring of the lungs and shortness of breath as a result of in-service pneumonia.  While the VA examination reports of record have determined that the Veteran does not currently have pneumonia, there is no clear indication of whether any of the Veteran's current complaints are related to his in-service pneumonia.  Therefore, in addition to determining the severity of the Veteran's chronic bronchitis, the VA examiner should determine whether the Veteran currently suffers from any residuals of his in-service pneumonia, including scarring of the lungs and shortness of breath.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Central Texas VA Health Care System from March 2007 to the present.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, to obtain his clinical records from S&W.  All efforts to obtain these records must be documented in the claims folder.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  After completion of the above, arrange for a VA pulmonary examination of the Veteran to determine the extent and severity of his service-connected chronic bronchitis and to determine whether he has any current residuals of his in-service pneumonia.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.

The examiner should describe in detail all current manifestations of the Veteran's chronic bronchitis.  To the extent possible, the examiner should attempt to distinguish the manifestations of bronchitis from any other coexisting nonservice connected pulmonary disorder.  If such cannot be accomplished, the examiner should so indicate.

The examiner should furnish an opinion as to whether it is at least as likely as not that any current symptomatology is a residual of the Veteran's in-service pneumonia.  The examiner should state, in particular, whether the Veteran experiences current shortness of breath or has any lung scarring as a result of the in-service pneumonia.  

The results of a PFT are needed to determine: a) the percentage of predicted FEV-1; b) FEV-1/FVC; and c) the percentage of predicted DLCO (SB).

If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid.

The examiner should also discuss whether there is: a) cor pulmonale; or b) right ventricular hypertrophy; or c) pulmonary hypertension (shown by Echo or cardiac catheterization; or d) episode(s) of acute respiratory failure; or e) a requirement of outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

The claims file must be made available to the examiner and the examiner should note whether the claims file was reviewed.

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


